DETAILED ACTION
Status of Claims 
This action is in reply to the Amendments filed on 09/06/2022.
Claims 4 and 6 have been cancelled.
Claims 1-3, 5, and 7-10 are currently pending and have been examined

Response to Amendment
Applicant’s amendment, filed 09/06/2022, has been entered. Claims 1-3, 5, and 7-10 have been amended.
Objections to the Claims
The Objections to the Claims from the prior non-final Office Action are withdrawn pursuant Applicant’s amendments. Examiner notes that new Claim Objections have been made to claims 9-10.

Rejections under 35 U.S.C. §112(b)
The 35 U.S.C. §112(b) rejections from the prior non-final Office Action have been withdrawn pursuant Applicant’s amendments. Examiner notes that new 35 U.S.C. §112(b) rejections have been made to claims 8-9.

Priority
The current Application claims priority from Foreign Application JP2020-199260, filed 12/01/2020. Therefore, the instant claims receive the effective filing date of 12/01/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Note: Regarding 35 U.S.C. 101, claims 1-3, 5, and 7-10 have been found eligible because the abstract idea recited in the claims is integrated into a practical application as, when looked at as a whole, the additional elements of the claims reflect an improvement in the functioning of a computer or an improvement to another technology or technical field. This is made clear in light of the background of the Applicant’s specification, which describes that current sorting apparatuses utilize weight sensors to identify objects placed in the basket of the sorting apparatuses, however when heavy commodities and lightweight commodities are mixed the use of a weight sensor is inaccurate at identifying all of the objects in the basket. The claimed invention improves upon this technical problem in this technical field by utilizing an imaging device in the basket (i.e. accommodation portion) to accurately identify the commodities placed in the basket. Additionally, the ‘detects[ing]’ limitation applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment as the detecting is done based on an image obtained of the accommodation portion by the imaging device. 

Claim Objections
Claim 9-10 objected to because of the following informalities: 
-Claim 9 reads “upon receipt of an image from one of the imaging devices, determine whether a commodity is in the image, and upon determining that a commodity is in the image, determine whether the commodity in the image is one of the commodities indicated by the order information” but should likely read “upon receipt of an image from one of the imaging devices, determine whether a commodity is in the image, and upon determining that a commodity is in the image, determine whether the commodity in the image is one of the commodities indicated by the order information,”
-Claim 10 reads “determining whether a commodity is in the image, and upon determining that a commodity is in the image, determining whether the commodity in the image is one of the commodities indicated by the order information” but should likely read “determining whether a commodity is in the image, and upon determining that a commodity is in the image, determining whether the commodity in the image is one of the commodities indicated by the order information;”
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “identifying the commodity that is being put into the accommodation portion or detect from the received image a code symbol attached to the commodity that is being put into the accommodation portion.” It is unclear to one of ordinary skill in the art what commodity “the commodity that is being put into the accommodation portion” is referring to as it lacks antecedent basis. Is “the commodity that is being put into the accommodation portion” referring to the previously introduced “the commodity in the image?” Is “the commodity that is being put into the accommodation portion” referring to a newly introduced commodity? For the purpose of this examination, Examiner interprets “the commodity that is being put into the accommodation portion” as referring to the previously introduced “the commodity in the image.”

Claim 9 recites “a server apparatus configured to, in response to a shopping order, issue:… path information indicating a movement path in the store for picking up all of the commodities indicated by the order information; and a commodity pickup apparatus….” Since the limitations that include the commodity pickup apparatus and its structural components are indented the same amount as the “order information” and “path information” limitations it is unclear if these structural components are intended to be recited as being issued by the server apparatus. Is this a typo? How would hardware components be issued by a server? For purpose of this examination, Examiner interprets this as a typo and therefore as the “order information” and “path information” limitations being issued by the server apparatus, but the hardware components of the commodity pickup apparatus just being further part of the overall commodity pickup system.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cohn et al. (US 2021/0177163 A1), previously cited and hereinafter Cohn, in view of Sinha et al. (US 10,266,196 B1), newly cited and hereinafter Sinha, in further view of Crawford et al. (US 2021/0383458 A1), previously cited and hereinafter Crawford.
Regarding claim 1, Cohn discloses a commodity pickup apparatus (i.e. abstract) that is movable within a store and has an accommodation portion in which one or more commodities can be accommodated, comprising: 
-a communication interface configured to communicate with another apparatus (Cohn, see at least: “The cart 102 may include communication interface(s) [i.e. a communication interface] …the communication interfaces may include devices compatible with Ethernet, Wi-Fi™, and so forth…the servers 212 may perform some or all of the operations described below as being performed by the cart 102. While the servers 212 are illustrated as being in a location outside of the facility 200 [i.e. configured to communicate with another apparatus]” [0065]); 
-one or more imaging devices each configured to capture an image of an object that is being put into the accommodation portion (Cohn, see at least: “the smart cart may further include one or more second cameras [i.e. one or more imaging devices] positioned on the frame of the cart such that an optical axis of the second camera(s) is directed towards a location where second image data generated by the second camera(s) represents or captures items that are placed in the cart [i.e. each configured to capture an image of an object that is being put into the accommodation portion], and removed from the cart, by a user” [0036]); 
-a sensor configured to detect a current position of the commodity pickup apparatus in the store (Cohn, see at least: “In examples where the cart 102 has location determining sensors (e.g., GPS, RFID, proximity, etc.) [i.e. a sensor], the location sensor data may be used to determine where in the store the user 202 is [i.e. configured to detect a current position of the commodity pickup apparatus in the store]” [0153]); 
-a display device (Cohn, see at least: “the display 110 presents a determination indication 112 indicating a result of the event 106. As illustrated, the cart 102 has updated the virtual cart of the user to indicate the addition of the two bottles of ketchup and presented an indication 112 of such on the display 110 [i.e. a display device]” [0056]); and 
-a controller (Cohn, see at least: “an item-identifying cart may include one or more cameras (or other imaging sensors), memory that stores software components for identifying users and/or items and for performing other operations for managing virtual shopping carts, at least one processor to execute the software components” [0033]) configured to: 
-acquire order information and path information, wherein the order information indicates one or more commodities to be picked up in the store and a number of each of the commodities to be picked up (Cohn, see at least: “employees of the facility 1302 may pick items 1304 using written or electronic pick lists derived from customer orders [i.e. acquire order information, wherein the order information indicates one or more commodities to be picked up in the store]. These picked items 1304 may be placed into the cart 1318 as the employee progresses through the facility 1302” [0204] and “the locating component 878 may cause user interface data 876 to be presented on the display 110 that includes a map of the facility 200 and/or directions to an item 104 for the user of the cart 102 [i.e. acquire path information]” [0158] and “the event-determination component 218 may determine that the most likely outcome based on the inputted data is that the user 202 placed two (2) bottles of the identified ABC ketchup into the basket of the cart. As such, at an operation 216(6), the cart 102 updates virtual-shopping cart data 220 associated with the user to indicate the addition of the two jars of ketchup [i.e. and a number of each of the commodities to be picked up]” [0072]), 
-upon receipt of an image from one of the imaging devices, determine whether a commodity is in the image (Cohn, see at least: “the cart 102 may analyze the generated image data to identify one or more items [i.e. upon receipt of an image from one of the imaging devices]. In the illustrated example, for instance, the cart 102 analyzes the image data to identify “ABC ketchup” as the item being placed into [i.e. determine whether a commodity is in the image] or removed from the basket of the cart” [0068] and “the image data may be analyzed to determine a quantity of each item placed into or removed from the basket” [0072]), 
-determine one of the second commodities to be picked up next based on the current position detected by the sensor (Cohn, see at least: “the locating component 878 may cause [i.e. based on the current position detected by the sensor] user interface data 876 to be presented on the display 110 that includes a map of the facility 200 and/or directions to an item 104 for the user of the cart 102. Additionally, or alternatively, the locating component 878 may utilize the location of the cart, the physical-layout data 874, and/or item data 858 and “push” user interfaces to the display 110 that indicate various location-based information, such as … indications of items 104 located nearby and on the user's shopping list [i.e. determine one of the second commodities to be picked up next]” [0158] and “ the locating component 878 may analyze sensor data 854 collected by sensors of the cart 102 to determine a location [i.e. based on the current position detected by the sensor]” [0157]), and 
-control the display device to display a screen indicating, the movement path, and a location of said one of the second commodities to be picked up next (Cohn, see at least: “the locating component 878 may cause user interface data 876 to be presented on the display 110 that includes a map of the facility 200 and/or directions to an item 104 [i.e. control the display device to display a screen indicating, the movement path, and a location of said one of the second commodities to be picked up next] for the user of the cart 102. Additionally, or alternatively, the locating component 878 may utilize the location of the cart, the physical-layout data 874, and/or item data 858 and “push” user interfaces to the display 110 that indicate various location-based information, such as…indications of items 104 located nearby and on the user's shopping list [i.e. a location of said one of the second commodities to be picked up next]” [0158]).

	Cohn does not explicitly disclose acquiring order information and path information from said another apparatus via the communication interface, and the path information indicates a movement path in the store for picking up all of the commodities indicated by the order information; upon determining that a commodity is in the image, determine whether the commodity in the image is one of the commodities indicated by the order information; upon determining that the commodity in the image is one of the commodities indicated by the order information, update commodity information that is stored in a memory about first commodities that are indicated by the order information and have already been picked up, and based on the commodity information stored in the memory, determine one or more second commodities that are indicated by the order information but have not been picked up.
	Sinha, however, teaches a shopping trolley that facilitates classification of scanned items (i.e. abstract), including the known technique of acquiring order information and path information from said another apparatus via the communication interface, and the path information indicates a movement path in the store for picking up all of the commodities indicated by the order information (Sinha, see at least: “When arriving at the store, the customer may use a camera of his/her mobile device, and the mobile app, to scan a visual code (e.g., barcode or QR code) that is printed on, stamped on, or otherwise affixed to a particular smart shopping trolley. The trolley may couple to the customer's mobile device  (e.g., via Bluetooth or WiFi) [i.e. from said another apparatus via the communication interface] to obtain the shopping list, and access a database and/or map [i.e. acquire order information and path information] to sequentially guide the customer to the various items on the list via an electronic display of the trolley [i.e. and the path information indicates a movement path in the store for picking up all of the commodities indicated by the order information]” Col. 4 Ln. 44-52 and “If trolley 602 stores or otherwise has access to a map of the store, the electronic display of trolley 602 may then present a map showing the customer's current location and the item location [i.e. and the path information indicates a movement path in the store for picking up all of the commodities indicated by the order information]” Col. 21 Ln. 50-53);
	the known technique of, upon determining that a commodity is in the image, determine whether the commodity in the image is one of the commodities indicated by the order information (Sinha, see at least: “At stage 656, the customer places the item within the basket of trolley 602, during which time trolley 602 (e.g., one or more of optical sensor(s) 410 of FIG. 4) automatically scans the item by scanning a visual code (e.g., a barcode or QR code) and/or by capturing one or more image of the item. Also at stage 656, trolley 602 automatically classifies the item being added, using the scanned codes and/or image(s) [i.e. upon determining that a commodity is in the image]” Col. 21 Ln. 64-67 & Col. 22 Ln. 1-4 and “At stage 658, an electronic display of the trolley (e.g., electronic display 414 of FIG. 4), or electronic display 632 of mobile device 604, guides the customer to the next item on his or her electronic shopping list, in a manner that is the same as or similar to stage 654. Stage 656 may also be repeated for this next item, and the process may continue in an iterative manner until all items on the electronic shopping list (possibly excluding some that the customer deletes on the fly, e.g., using a GUI provided by smart trolley app 624) are in the trolley basket and have been successfully classified [i.e. determine whether the commodity in the image is one of the commodities indicated by the order information]” Col 22 Ln. 41-51);
	upon determining that the commodity in the image is one of the commodities indicated by the order information, update commodity information that is stored in a memory about first commodities that are indicated by the order information and have already been picked up (Sinha, see at least: “At stage 656, the customer places the item within the basket of trolley 602, during which time trolley 602 (e.g., one or more of optical sensor(s) 410 of FIG. 4) automatically scans the item by scanning a visual code (e.g., a barcode or QR code) and/or by capturing one or more image of the item. Also at stage 656, trolley 602 automatically classifies the item being added, using the scanned codes and/or image(s) [i.e. upon determining that the commodity in the image is one of the commodities indicated by the order information]” Col. 21 Ln. 64-67 & Col. 22 Ln. 1-4 and “trolley 602 may still classify items and, for each successfully classified item, transmit a descriptor, code, identifier, etc., of the item to mobile device 604, but smart trolley app 624 (rather than trolley 602) may then add the item to an electronic checkout list for the shopping session (e.g., stored in memory 622) [i.e. update commodity information that is stored in a memory about first commodities that are indicated by the order information and have already been picked up]” Col. 22 Ln. 31-36 and “Stage 656 may also be repeated for this next item, and the process may continue in an iterative manner until all items on the electronic shopping list …are in the trolley basket and have been successfully classified [i.e. about first commodities that are indicated by the order information and have already been picked up]” Col 22 Ln. 45-51), and 
based on the commodity information stored in the memory, determine one or more second commodities that are indicated by the order information but have not been picked up (Sinha, see at least: “trolley 602 may still classify items and, for each successfully classified item, transmit a descriptor, code, identifier, etc., of the item to mobile device 604, but smart trolley app 624 (rather than trolley 602) may then add the item to an electronic checkout list for the shopping session (e.g., stored in memory 622) [i.e. based on the commodity information stored in the memory]” Col. 22 Ln. 31-36 and “At stage 658, an electronic display of the trolley (e.g., electronic display 414 of FIG. 4), or electronic display 632 of mobile device 604, guides the customer to the next item on his or her electronic shopping list, in a manner that is the same as or similar to stage 654. Stage 656 may also be repeated for this next item, and the process may continue in an iterative manner until all items on the electronic shopping list…are in the trolley basket and have been successfully classified [i.e. determine one or more second commodities that are indicated by the order information but have not been picked up]” Col 22 Ln. 41-51). These known techniques are applicable to the commodity pickup apparatus of Cohn as they both share characteristics and capabilities, namely, they are directed to a shopping trolley that facilitates classification of scanned items.
It would have been recognized that applying the known techniques of acquiring order information and path information from said another apparatus via the communication interface, and the path information indicates a movement path in the store for picking up all of the commodities indicated by the order information; and upon determining that a commodity is in the image, determine whether the commodity in the image is one of the commodities indicated by the order information, as taught by Sinha, to the teachings of Cohn would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar commodity pickup apparatuses. Further, adding the modification of acquiring order information and path information from said another apparatus via the communication interface, and the path information indicates a movement path in the store for picking up all of the commodities indicated by the order information; and upon determining that a commodity is in the image, determine whether the commodity in the image is one of the commodities indicated by the order information, as taught by Sinha, into the commodity pickup apparatus of Cohn would have been recognized by those of ordinary skill in the art as resulting in an improved commodity pickup apparatus that would making the shopping experience easier, faster, and/or more enjoyable (Sinha, Col. 3 Ln. 11-14).
Additionally, it would have been obvious to one of ordinary skill in the art to include in the commodity pickup apparatus as taught by Cohn, upon determining that the commodity in the image is one of the commodities indicated by the order information, update commodity information that is stored in a memory about first commodities that are indicated by the order information and have already been picked up, and based on the commodity information stored in the memory, determine one or more second commodities that are indicated by the order information but have not been picked up, as taught by Sinha, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Cohn, to include the teachings of Sinha in order to make the shopping experience easier, faster, and/or more enjoyable (Sinha, Col. 3 Ln. 11-14).

Cohn in view of Sinha does not explicitly teach displaying a screen indicating the first and second commodities, the movement path, and a location of said one of the second commodities to be picked up next along the movement path.
Crawford, however, teaches shopping for items through a shopping environment (i.e. abstract), including the known technique of displaying a screen indicating the first and second commodities, the movement path, and a location of said one of the second commodities to be picked up next along the movement path (Crawford, see at least: “Fig. 4 illustrates example shopping route options in a shopping environment [i.e. display a screen], according to one embodiment. The user device 250 using the map 305, received from either the peer devices or the server 350 as described in FIG. 3, and the shopping list items 155 in the shopping list 150, generates at least one shopping route through the environment 200. For example, the user device 250 generates a shopping route 410 which proceeds through the environment 200 in order from the entrance/exit 202 to the location 221, the location 222, the location 224, the location 223, to the checkout area 212. In some examples, the shopping route 410 is the most direct and efficient route through the environment 200 that visits all the item locations [i.e. indicating the first and second commodities, the movement path, and a location of said one of the second commodities to be picked up next along the movement path]” [0040] and “The user device 250 uses the map received from the peer user devices to identify item locations for the items in the shopping list 150 including locations 221, 222, 223, and 224 in the environment 200” [0036] and FIG. 4 indicates a shopping route on a store map that indicates the locations of all of the items in a user’s shopping list and the locations of the items are long the shopping route). This known technique is applicable to the commodity pickup apparatus of Cohn in view of Sinha as they both share characteristics and capabilities, namely, they are directed to shopping for items through a shopping environment.
It would have been recognized that applying the known technique of displaying a screen indicating the first and second commodities, the movement path, and a location of said one of the second commodities to be picked up next along the movement path, as taught by Crawford, to the teachings of Cohn in view of Sinha would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar the commodity pickup apparatuses. Further, adding the modification of displaying a screen indicating the first and second commodities, the movement path, and a location of said one of the second commodities to be picked up next along the movement path, as taught by Crawford, into the commodity pickup apparatus of Cohn in view of Sinha would have been recognized by those of ordinary skill in the art as resulting in an improved the commodity pickup apparatus that would allow for the optimization or customization of generated shopping routes according to user needs (Crawford, [0009]).

Regarding claim 5, the combination of Cohn/Sinha/Crawford teach the commodity pickup apparatus according to claim 1. 
Crawford further teaches the controller being further configured to update the screen to reflect the detected current position along the movement path (Crawford, see at least: “The user device 250 may provide the routes [i.e. along the movement path] to a user via visual [i.e. wherein the controller is further configured to update the screen], auditory, or other output means while a user is shopping or traversing the environment 200. The user device may also provide a current location of the user device 250 to the user while traversing the environment 200 [i.e. update the screen to reflect the detected current position along the movement path]” [0052] and Fig. 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Cohn in view of Sinha with Crawford for the reasons identified above with respect to claim 1.

Regarding claim 7, the combination of Cohn/Sinha/Crawford teach the commodity pickup apparatus according to claim 1. Cohn further discloses:
	-wherein the imaging devices are installed along an outer edge of the accommodation portion and directed to an interior of the accommodation portion (Cohn, see at least: “the smart cart may further include one or more second cameras positioned on the frame of the cart [i.e. wherein the imaging devices are installed along an outer edge of the accommodation portion] such that an optical axis of the second camera(s) is directed towards a location where second image data generated by the second camera(s) represents or captures items that are placed in the cart, and removed from the cart, by a user [i.e. and directed to an interior of the accommodation portion]” [0036]).

Regarding claim 8, the combination of Cohn/Sinha/Crawford teach the commodity pickup apparatus according to claim 7. Cohn further discloses:
	-wherein the controller is further configured to calculate from the received image feature data for identifying the commodity that is being put into the accommodation portion or detect from the received image a code symbol attached to the commodity that is being put into the accommodation portion (Cohn, see at least: “the smart cart may further include one or more second cameras positioned on the frame of the cart such that an optical axis of the second camera(s) is directed towards a location where second image data generated by the second camera(s) represents or captures items that are placed in the cart [i.e. the commodity that is being put into the accommodation portion], and removed from the cart, by a user. The second image data may be analyzed by the software component(s) of the cart, and/or by remote server(s), using one or more image processing techniques, such as text recognition, object recognition, and/or any other technique [i.e. wherein the controller is further configured to calculate from the received image feature data for identifying the commodity]. The software component(s) may thus identify or determine item identifiers for the items represented in the image data [i.e. calculate from the received image feature data for identifying the commodity that is being put into the accommodation portion or detect from the received image a code symbol attached to the commodity that is being put into the accommodation portion]” [0036]).

Regarding claim 9, Cohn discloses a commodity pickup system (i.e. [0147]), comprising: 
-a server apparatus configured to, in response to a shopping order (Cohn, see at least: “the smart cart may also include one or more displays…the display may present content that is customized for the user at least partly in response to the cart identifying the user via the first image data. For example, upon the cart or the remote server(s) [i.e. a server apparatus] identifying the user operating the cart, the display may present information associated with the user, such as a shopping list of the user [i.e. configured to, in response to a shopping order]” [0034] and “employees of the facility 1302 may pick items 1304 using written or electronic pick lists derived from customer orders [i.e. in response to a shopping order]. These picked items 1304 may be placed into the cart 1318 as the employee progresses through the facility 1302” [0204]), issue: 
-order information indicating one or more commodities to be picked up in a store and a number of each of the commodities to be picked up (Cohn, see at least: “employees of the facility 1302 may pick items 1304 using written or electronic pick lists derived from customer orders [i.e. issue order information indicating one or more commodities to be picked up in a store]. These picked items 1304 may be placed into the cart 1318 as the employee progresses through the facility 1302” [0204] and “the event-determination component 218 may determine that the most likely outcome based on the inputted data is that the user 202 placed two (2) bottles of the identified ABC ketchup into the basket of the cart. As such, at an operation 216(6), the cart 102 updates virtual-shopping cart data 220 associated with the user to indicate the addition of the two jars of ketchup [i.e. and a number of each of the commodities to be picked up]” [0072]), and 
-a commodity pickup apparatus that is movable within the store and has an accommodation portion in which one or more commodities can be accommodated (Cohn, see at least: “the cart [i.e. the commodity pickup apparatus that is movable within the store] may include a frame that defines a basket to receive the items [i.e. and has an accommodation portion in which one or more commodities can be accommodated]” [0037]), the commodity pickup apparatus including: 
-a communication interface configured to communicate with the server (Cohn, see at least: “The cart 102 may include communication interface(s) [i.e. a communication interface] …the communication interfaces may include devices compatible with Ethernet, Wi-Fi™, and so forth…the servers 212 may perform some or all of the operations described below as being performed by the cart 102. While the servers 212 are illustrated as being in a location outside of the facility 200 [i.e. t configured to communicate with the server]” [0065]); 
-one or more imaging devices each configured to capture an image of an object that is being put into the accommodation portion (Cohn, see at least: “the smart cart may further include one or more second cameras [i.e. one or more imaging devices] positioned on the frame of the cart such that an optical axis of the second camera(s) is directed towards a location where second image data generated by the second camera(s) represents or captures items that are placed in the cart [i.e. each configured to capture an image of an object that is being put into the accommodation portion], and removed from the cart, by a user” [0036]); 
-a sensor configured to detect a current position of the commodity pickup apparatus in the store (Cohn, see at least: “In examples where the cart 102 has location determining sensors (e.g., GPS, RFID, proximity, etc.) [i.e. a sensor], the location sensor data may be used to determine where in the store the user 202 is [i.e. configured to detect a current position of the commodity pickup apparatus in the store]” [0153]); 
-a display device (Cohn, see at least: “the display 110 presents a determination indication 112 indicating a result of the event 106. As illustrated, the cart 102 has updated the virtual cart of the user to indicate the addition of the two bottles of ketchup and presented an indication 112 of such on the display 110 [i.e. a display device]” [0056]); and 
-a controller (Cohn, see at least: “an item-identifying cart may include one or more cameras (or other imaging sensors), memory that stores software components for identifying users and/or items and for performing other operations for managing virtual shopping carts, at least one processor to execute the software components” [0033]) configured to: 
-acquire the order information and path information (Cohn, see at least: “employees of the facility 1302 may pick items 1304 using written or electronic pick lists derived from customer orders [i.e. acquire the order information]. These picked items 1304 may be placed into the cart 1318 as the employee progresses through the facility 1302” [0204] and “the locating component 878 may cause user interface data 876 to be presented on the display 110 that includes a map of the facility 200 and/or directions to an item 104 for the user of the cart 102 [i.e. acquiring path information]” [0158]),
-upon receipt of an image from one of the imaging devices, determine whether a commodity is in the image (Cohn, see at least: “the cart 102 may analyze the generated image data to identify one or more items [i.e. upon receipt of an image from one of the imaging devices]. In the illustrated example, for instance, the cart 102 analyzes the image data to identify “ABC ketchup” as the item being placed into [i.e. determine whether a commodity is in the image] or removed from the basket of the cart” [0068] and “the image data may be analyzed to determine a quantity of each item placed into or removed from the basket” [0072]),
-determine one of the second commodities to be picked up next based on the current position detected by the sensor (Cohn, see at least: “the locating component 878 may cause [i.e. based on the current position detected by the sensor] user interface data 876 to be presented on the display 110 that includes a map of the facility 200 and/or directions to an item 104 for the user of the cart 102. Additionally, or alternatively, the locating component 878 may utilize the location of the cart, the physical-layout data 874, and/or item data 858 and “push” user interfaces to the display 110 that indicate various location-based information, such as … indications of items 104 located nearby and on the user's shopping list [i.e. determine one of the second commodities to be picked up next]” [0158] and “ the locating component 878 may analyze sensor data 854 collected by sensors of the cart 102 to determine a location [i.e. based on the current position detected by the sensor]” [0157]), and 
-control the display device to display a screen indicating, the movement path, and a location of said one of the second commodities to be picked up next (Cohn, see at least: “the locating component 878 may cause user interface data 876 to be presented on the display 110 that includes a map of the facility 200 and/or directions to an item 104 [i.e. control the display device to display a screen indicating, the movement path, and a location of said one of the second commodities to be picked up next] for the user of the cart 102. Additionally, or alternatively, the locating component 878 may utilize the location of the cart, the physical-layout data 874, and/or item data 858 and “push” user interfaces to the display 110 that indicate various location-based information, such as…indications of items 104 located nearby and on the user's shopping list [i.e. a location of said one of the second commodities to be picked up next]” [0158]).

	Cohn does not explicitly disclose the server issuing path information indicating a movement path in the store for picking up all of the commodities indicated by the order information; acquiring the path information from the server via the communication interface; upon determining that a commodity is in the image, determine whether the commodity in the image is one of the commodities indicated by the order information; upon determining that the commodity in the image is one of the commodities indicated by the order information, update commodity information that is stored in a memory about first commodities that are indicated by the order information and have already been picked up, and based on the commodity information stored in the memory, determine one or more second commodities that are indicated by the order information but have not been picked up.
	Sinha, however, teaches a shopping trolley that facilitates classification of scanned items (i.e. abstract), including the known technique of the server issuing path information indicating a movement path in the store for picking up all of the commodities indicated by the order information (Sinha, see at least: “When arriving at the store, the customer may use a camera of his/her mobile device, and the mobile app, to scan a visual code (e.g., barcode or QR code) that is printed on, stamped on, or otherwise affixed to a particular smart shopping trolley. The trolley may couple to the customer's mobile device  (e.g., via Bluetooth or WiFi) to obtain the shopping list, and access a database and/or map [i.e. path information] to sequentially guide the customer to the various items on the list via an electronic display of the trolley [i.e. path information indicating a movement path in the store for picking up all of the commodities indicated by the order information]” Col. 4 Ln. 44-52 and “If trolley 602 stores or otherwise has access to a map of the store, the electronic display of trolley 602 may then present a map showing the customer's current location and the item location [i.e. path information indicating a movement path in the store for picking up all of the commodities indicated by the order information]” Col. 21 Ln. 50-53);
the known technique of acquiring the order information and path information from the server via the communication interface (Sinha, see at least: “When arriving at the store, the customer may use a camera of his/her mobile device, and the mobile app, to scan a visual code (e.g., barcode or QR code) that is printed on, stamped on, or otherwise affixed to a particular smart shopping trolley. The trolley may couple to the customer's mobile device (e.g., via Bluetooth or WiFi) to obtain the shopping list, and access a database and/or map [i.e. acquire order information and path information] to sequentially guide the customer to the various items on the list via an electronic display of the trolley” Col. 4 Ln. 44-52 and “Prior to entering the store, the customer may have used smart trolley app 624 executing on mobile device 604 to compose a shopping (e.g., grocery) list of items to buy. For example, smart trolley app 624 may be in communication with a remote server (e.g., via long-range communication interface 628) associated with the store [i.e. from the server via the communication interface], and the server may store descriptors, codes, images, etc., of various types of items/products sold by the store” Col. 20 Ln. 49-66);
	the known technique of, upon determining that a commodity is in the image, determine whether the commodity in the image is one of the commodities indicated by the order information (Sinha, see at least: “At stage 656, the customer places the item within the basket of trolley 602, during which time trolley 602 (e.g., one or more of optical sensor(s) 410 of FIG. 4) automatically scans the item by scanning a visual code (e.g., a barcode or QR code) and/or by capturing one or more image of the item. Also at stage 656, trolley 602 automatically classifies the item being added, using the scanned codes and/or image(s) [i.e. upon determining that a commodity is in the image]” Col. 21 Ln. 64-67 & Col. 22 Ln. 1-4 and “At stage 658, an electronic display of the trolley (e.g., electronic display 414 of FIG. 4), or electronic display 632 of mobile device 604, guides the customer to the next item on his or her electronic shopping list, in a manner that is the same as or similar to stage 654. Stage 656 may also be repeated for this next item, and the process may continue in an iterative manner until all items on the electronic shopping list (possibly excluding some that the customer deletes on the fly, e.g., using a GUI provided by smart trolley app 624) are in the trolley basket and have been successfully classified [i.e. determine whether the commodity in the image is one of the commodities indicated by the order information]” Col 22 Ln. 41-51);
	upon determining that the commodity in the image is one of the commodities indicated by the order information, update commodity information that is stored in a memory about first commodities that are indicated by the order information and have already been picked up (Sinha, see at least: “At stage 656, the customer places the item within the basket of trolley 602, during which time trolley 602 (e.g., one or more of optical sensor(s) 410 of FIG. 4) automatically scans the item by scanning a visual code (e.g., a barcode or QR code) and/or by capturing one or more image of the item. Also at stage 656, trolley 602 automatically classifies the item being added, using the scanned codes and/or image(s) [i.e. upon determining that the commodity in the image is one of the commodities indicated by the order information]” Col. 21 Ln. 64-67 & Col. 22 Ln. 1-4 and “trolley 602 may still classify items and, for each successfully classified item, transmit a descriptor, code, identifier, etc., of the item to mobile device 604, but smart trolley app 624 (rather than trolley 602) may then add the item to an electronic checkout list for the shopping session (e.g., stored in memory 622) [i.e. update commodity information that is stored in a memory about first commodities that are indicated by the order information and have already been picked up]” Col. 22 Ln. 31-36 and “Stage 656 may also be repeated for this next item, and the process may continue in an iterative manner until all items on the electronic shopping list…are in the trolley basket and have been successfully classified [i.e. about first commodities that are indicated by the order information and have already been picked up]” Col 22 Ln. 45-51), and 
based on the commodity information stored in the memory, determine one or more second commodities that are indicated by the order information but have not been picked up (Sinha, see at least: and “trolley 602 may still classify items and, for each successfully classified item, transmit a descriptor, code, identifier, etc., of the item to mobile device 604, but smart trolley app 624 (rather than trolley 602) may then add the item to an electronic checkout list for the shopping session (e.g., stored in memory 622) [i.e. based on the commodity information stored in the memory]” Col. 22 Ln. 31-36 and “At stage 658, an electronic display of the trolley (e.g., electronic display 414 of FIG. 4), or electronic display 632 of mobile device 604, guides the customer to the next item on his or her electronic shopping list, in a manner that is the same as or similar to stage 654. Stage 656 may also be repeated for this next item, and the process may continue in an iterative manner until all items on the electronic shopping list…are in the trolley basket and have been successfully classified [i.e. determine one or more second commodities that are indicated by the order information but have not been picked up]” Col 22 Ln. 41-51). These known techniques are applicable to the commodity pickup system of Cohn as they both share characteristics and capabilities, namely, they are directed to a shopping trolley that facilitates classification of scanned items.
It would have been recognized that applying the known techniques of the server issuing path information indicating a movement path in the store for picking up all of the commodities indicated by the order information; acquiring the order information and path information from the server via the communication interface; and, upon determining that a commodity is in the image, determine whether the commodity in the image is one of the commodities indicated by the order information, as taught by Sinha, to the teachings of Cohn would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar commodity pickup systems. Further, adding the modification of the server issuing path information indicating a movement path in the store for picking up all of the commodities indicated by the order information; acquiring the order information and path information from the server via the communication interface; and, upon determining that a commodity is in the image, determine whether the commodity in the image is one of the commodities indicated by the order information, as taught by Sinha, into the commodity pickup system of Cohn would have been recognized by those of ordinary skill in the art as resulting in an improved commodity pickup system that would making the shopping experience easier, faster, and/or more enjoyable (Sinha, Col. 3 Ln. 11-14).
Additionally, it would have been obvious to one of ordinary skill in the art to include in the commodity pickup system as taught by Cohn, upon determining that the commodity in the image is one of the commodities indicated by the order information, update commodity information that is stored in a memory about first commodities that are indicated by the order information and have already been picked up, and based on the commodity information stored in the memory, determine one or more second commodities that are indicated by the order information but have not been picked up, as taught by Sinha, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Cohn, to include the teachings of Sinha in order to make the shopping experience easier, faster, and/or more enjoyable (Sinha, Col. 3 Ln. 11-14). 

	Cohn in view of Sinha does not explicitly teach displaying a screen indicating the first and second commodities, the movement path, and a location of said one of the second commodities to be picked up next along the movement path.
Crawford, however, teaches shopping for items through a shopping environment (i.e. abstract), including the known technique of display a screen indicating the first and second commodities, the movement path, and a location of said one of the second commodities to be picked up next along the movement path (Crawford, see at least: “Fig. 4 illustrates example shopping route options in a shopping environment [i.e. display a screen], according to one embodiment. The user device 250 using the map 305, received from either the peer devices or the server 350 as described in FIG. 3, and the shopping list items 155 in the shopping list 150, generates at least one shopping route through the environment 200. For example, the user device 250 generates a shopping route 410 which proceeds through the environment 200 in order from the entrance/exit 202 to the location 221, the location 222, the location 224, the location 223, to the checkout area 212. In some examples, the shopping route 410 is the most direct and efficient route through the environment 200 that visits all the item locations [i.e. indicating the first and second commodities, the movement path, and a location of said one of the second commodities to be picked up next along the movement path]” [0040] and “The user device 250 uses the map received from the peer user devices to identify item locations for the items in the shopping list 150 including locations 221, 222, 223, and 224 in the environment 200” [0036] and FIG. 4 indicates a shopping route on a store map that indicates the locations of all of the items in a user’s shopping list and the locations of the items are long the shopping route). This known technique is applicable to the commodity pickup system of Cohn in view of Sinha as they both share characteristics and capabilities, namely, they are directed to shopping for items through a shopping environment.
It would have been recognized that applying the known technique of display a screen indicating the first and second commodities, the movement path, and a location of said one of the second commodities to be picked up next along the movement path, as taught by Crawford, to the teachings of Cohn in view of Sinha would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar the commodity pickup systems. Further, adding the modification of display a screen indicating the first and second commodities, the movement path, and a location of said one of the second commodities to be picked up next along the movement path, as taught by Crawford, into the commodity pickup system of Cohn in view of Sinha would have been recognized by those of ordinary skill in the art as resulting in an improved the commodity pickup system that would allow for the optimization or customization of generated shopping routes according to user needs (Crawford, [0009]).

Regarding claim 10, Cohn discloses a commodity pickup method (i.e. [0180]) for a commodity pickup apparatus that is movable within a store and has an accommodation portion in which one or more commodities can be accommodated, the method comprising: 
-acquiring order information and path information, wherein the order information indicates one or more commodities to be picked up in the store and a number of each of the commodities to be picked up (Cohn, see at least: “employees of the facility 1302 may pick items 1304 using written or electronic pick lists derived from customer orders [i.e. acquiring order information, wherein the order information indicates one or more commodities to be picked up in the store]. These picked items 1304 may be placed into the cart 1318 as the employee progresses through the facility 1302” [0204] and “the locating component 878 may cause user interface data 876 to be presented on the display 110 that includes a map of the facility 200 and/or directions to an item 104 for the user of the cart 102 [i.e. acquiring path information]” [0158] and “the event-determination component 218 may determine that the most likely outcome based on the inputted data is that the user 202 placed two (2) bottles of the identified ABC ketchup into the basket of the cart. As such, at an operation 216(6), the cart 102 updates virtual-shopping cart data 220 associated with the user to indicate the addition of the two jars of ketchup [i.e. and a number of each of the commodities to be picked up]” [0072]); 
-capturing an image of an object that is being put into the accommodation portion by an image device (Cohn, see at least: “the smart cart may further include one or more second cameras positioned on the frame of the cart such that an optical axis of the second camera(s) [i.e. by an image device] is directed towards a location where second image data generated by the second camera(s) represents or captures items that are placed in the cart [i.e. capturing an image of an object that is being put into the accommodation portion], and removed from the cart, by a user” [0036]); 
-detecting a current position of the commodity pickup apparatus by a sensor (Cohn, see at least: “In examples where the cart 102 has location determining sensors (e.g., GPS, RFID, proximity, etc.) [i.e. by a sensor], the location sensor data may be used to determine where in the store the user 202 is [i.e. detecting a current position of the commodity pickup apparatus]” [0153]); 
-determining whether a commodity is in the image (Cohn, see at least: “the cart 102 may analyze the generated image data to identify one or more items. In the illustrated example, for instance, the cart 102 analyzes the image data to identify “ABC ketchup” as the item being placed into [i.e. determining whether a commodity is in the image] or removed from the basket of the cart” [0068] and “the image data may be analyzed to determine a quantity of each item placed into or removed from the basket” [0072]) 
-determining one of the second commodities to be picked up next based on the current position detected by the sensor (Cohn, see at least: “the locating component 878 may cause [i.e. based on the current position detected by the sensor] user interface data 876 to be presented on the display 110 that includes a map of the facility 200 and/or directions to an item 104 for the user of the cart 102. Additionally, or alternatively, the locating component 878 may utilize the location of the cart, the physical-layout data 874, and/or item data 858 and “push” user interfaces to the display 110 that indicate various location-based information, such as…indications of items 104 located nearby and on the user's shopping list [i.e. determine one of the second commodities to be picked up next]” [0158] and “ the locating component 878 may analyze sensor data 854 collected by sensors of the cart 102 to determine a location [i.e. based on the current position detected by the sensor]” [0157]); and 
-displaying a screen indicating, the movement path, and a location of said one of the second commodities to be picked up next (Cohn, see at least: “the locating component 878 may cause user interface data 876 to be presented on the display 110 that includes a map of the facility 200 and/or directions to an item 104 [i.e. displaying a screen indicating, the movement path, and a location of said one of the second commodities to be picked up next] for the user of the cart 102. Additionally, or alternatively, the locating component 878 may utilize the location of the cart, the physical-layout data 874, and/or item data 858 and “push” user interfaces to the display 110 that indicate various location-based information, such as…indications of items 104 located nearby and on the user's shopping list [i.e. a location of said one of the second commodities to be picked up next]” [0158]).

Cohn does not explicitly disclose acquiring order information and path information from another apparatus via a communication interface and the path information indicates a movement path in the store for picking up all of the commodities indicated by the order information; upon determining that a commodity is in the image, determining whether the commodity in the image is one of the commodities indicated by the order information; upon determining that the commodity in the image is one of the commodities indicated by the order information, updating commodity information that is stored in a memory about first commodities that are indicated by the order information and have already been picked up; and based on the commodity information stored in the memory, determining one or more second commodities that are indicated by the order information but have not been picked up.
Sinha, however, teaches a shopping trolley that facilitates classification of scanned items (i.e. abstract), including the known technique of acquiring order information and path information from another apparatus via a communication interface and the path information indicates a movement path in the store for picking up all of the commodities indicated by the order information (Sinha, see at least: “When arriving at the store, the customer may use a camera of his/her mobile device, and the mobile app, to scan a visual code (e.g., barcode or QR code) that is printed on, stamped on, or otherwise affixed to a particular smart shopping trolley. The trolley may couple to the customer's mobile device  (e.g., via Bluetooth or WiFi) [i.e. from said another apparatus via the communication interface] to obtain the shopping list, and access a database and/or map [i.e. acquire order information and path information] to sequentially guide the customer to the various items on the list via an electronic display of the trolley [i.e. and the path information indicates a movement path in the store for picking up all of the commodities indicated by the order information]” Col. 4 Ln. 44-52 and “If trolley 602 stores or otherwise has access to a map of the store, the electronic display of trolley 602 may then present a map showing the customer's current location and the item location [i.e. and the path information indicates a movement path in the store for picking up all of the commodities indicated by the order information]” Col. 21 Ln. 50-53); 
	the known technique of, upon determining that a commodity is in the image, determining whether the commodity in the image is one of the commodities indicated by the order information (Sinha, see at least: “At stage 656, the customer places the item within the basket of trolley 602, during which time trolley 602 (e.g., one or more of optical sensor(s) 410 of FIG. 4) automatically scans the item by scanning a visual code (e.g., a barcode or QR code) and/or by capturing one or more image of the item. Also at stage 656, trolley 602 automatically classifies the item being added, using the scanned codes and/or image(s) [i.e. upon determining that a commodity is in the image]” Col. 21 Ln. 64-67 & Col. 22 Ln. 1-4 and “At stage 658, an electronic display of the trolley (e.g., electronic display 414 of FIG. 4), or electronic display 632 of mobile device 604, guides the customer to the next item on his or her electronic shopping list, in a manner that is the same as or similar to stage 654. Stage 656 may also be repeated for this next item, and the process may continue in an iterative manner until all items on the electronic shopping list (possibly excluding some that the customer deletes on the fly, e.g., using a GUI provided by smart trolley app 624) are in the trolley basket and have been successfully classified [i.e. determine whether the commodity in the image is one of the commodities indicated by the order information]” Col 22 Ln. 41-51); 
	upon determining that the commodity in the image is one of the commodities indicated by the order information, updating commodity information that is stored in a memory about first commodities that are indicated by the order information and have already been picked up (Sinha, see at least: “At stage 656, the customer places the item within the basket of trolley 602, during which time trolley 602 (e.g., one or more of optical sensor(s) 410 of FIG. 4) automatically scans the item by scanning a visual code (e.g., a barcode or QR code) and/or by capturing one or more image of the item. Also at stage 656, trolley 602 automatically classifies the item being added, using the scanned codes and/or image(s) [i.e. upon determining that the commodity in the image is one of the commodities indicated by the order information]” Col. 21 Ln. 64-67 & Col. 22 Ln. 1-4 and “trolley 602 may still classify items and, for each successfully classified item, transmit a descriptor, code, identifier, etc., of the item to mobile device 604, but smart trolley app 624 (rather than trolley 602) may then add the item to an electronic checkout list for the shopping session (e.g., stored in memory 622) [i.e. update commodity information that is stored in a memory about first commodities that are indicated by the order information and have already been picked up]” Col. 22 Ln. 31-36 and “Stage 656 may also be repeated for this next item, and the process may continue in an iterative manner until all items on the electronic shopping list …are in the trolley basket and have been successfully classified [i.e. about first commodities that are indicated by the order information and have already been picked up]” Col 22 Ln. 45-51); and 
based on the commodity information stored in the memory, determining one or more second commodities that are indicated by the order information but have not been picked up (Sinha, see at least: and “trolley 602 may still classify items and, for each successfully classified item, transmit a descriptor, code, identifier, etc., of the item to mobile device 604, but smart trolley app 624 (rather than trolley 602) may then add the item to an electronic checkout list for the shopping session (e.g., stored in memory 622) [i.e. based on the commodity information stored in the memory]” Col. 22 Ln. 31-36 and “At stage 658, an electronic display of the trolley (e.g., electronic display 414 of FIG. 4), or electronic display 632 of mobile device 604, guides the customer to the next item on his or her electronic shopping list, in a manner that is the same as or similar to stage 654. Stage 656 may also be repeated for this next item, and the process may continue in an iterative manner until all items on the electronic shopping list…are in the trolley basket and have been successfully classified [i.e. determine one or more second commodities that are indicated by the order information but have not been picked up]” Col 22 Ln. 41-51). These known techniques are applicable to the commodity pickup method of Cohn as they both share characteristics and capabilities, namely, they are directed to a shopping trolley that facilitates classification of scanned items.
It would have been recognized that applying the known techniques of acquiring order information and path information from another apparatus via a communication interface and the path information indicates a movement path in the store for picking up all of the commodities indicated by the order information; and upon determining that a commodity is in the image, determining whether the commodity in the image is one of the commodities indicated by the order information, as taught by Sinha, to the teachings of Cohn would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar commodity pickup methods. Further, adding the modification of acquiring order information and path information from another apparatus via a communication interface and the path information indicates a movement path in the store for picking up all of the commodities indicated by the order information; and upon determining that a commodity is in the image, determining whether the commodity in the image is one of the commodities indicated by the order information, as taught by Sinha, into the commodity pickup method of Cohn would have been recognized by those of ordinary skill in the art as resulting in an improved commodity pickup method that would making the shopping experience easier, faster, and/or more enjoyable (Sinha, Col. 3 Ln. 11-14).
Additionally, it would have been obvious to one of ordinary skill in the art to include in the commodity pickup method as taught by Cohn, upon determining that the commodity in the image is one of the commodities indicated by the order information, updating commodity information that is stored in a memory about first commodities that are indicated by the order information and have already been picked up; and based on the commodity information stored in the memory, determining one or more second commodities that are indicated by the order information but have not been picked up, as taught by Sinha, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Cohn, to include the teachings of Sinha in order to make the shopping experience easier, faster, and/or more enjoyable (Sinha, Col. 3 Ln. 11-14).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Cohn, in view of Sinha, in further view of Crawford, in further view of Rajkhowa et al. (US 2019/0325377 A1), previously cited and hereinafter Rajkhowa.
Regarding claim 2, the combination of Cohn/Sinha/Crawford teach the commodity pickup apparatus according to claim 1. Cohn further discloses: 
-wherein the accommodation portion includes a plurality of containers, each of which can accommodate one or more commodities (Cohn, see at least: “the cart 500 may include [i.e. wherein the accommodation portion includes] a basket that is sized to store one or more item carriers 604, such as bags (e.g., plastic bags, paper bags, etc.), boxes, user-provided item carrier, and/or any other item carrier 604. In some examples, the cart 500 may have a basket 404 that is sized to efficiently fit (e.g., minimize empty space in the basket 404) one or more of the item carriers 604 [i.e. a plurality of containers, each of which can accommodate one or more commodities]” [0130]).
The combination of Cohn/Sinha/Crawford does not explicitly teach the order information indicating one of the containers in which each of the commodities to be picked up, is to be stored.
Rajkhowa, however, teaches optimized order picking (i.e. abstract), including the known technique of the order information indicating one of the containers in which each of the commodities to be picked up, is to be stored (Rajkhowa, see at least: “sensor 109 may include a scanning capability such that it can scan machine-readable identifiers on items being placed into the tote. The machine-readable identifier may be used to retrieve item characteristic information such as, but not limited to, size, dimension, and weight from database 152 [i.e. the order information]. In one embodiment, the scanned identifier may also be used by the system to determine progress on a picklist/order batch assigned to picker 105” [0019] and “the picker is in charge of a cart/trolley holding a specified number of totes (e.g. 8) each with a known physical capacity [i.e. indicates one of the containers in which each of the commodities to be picked up, is to be stored]. In one embodiment each tote holds only items for a single order” [0026] and “assessment of tote value constraints is made using weight and size attributes for items and the physical capacity of each tote. It is desirable to allocate items to totes such that the capacity of each tote is used most efficiently [i.e. indicates one of the containers in which each of the commodities to be picked up, is to be stored]. For example, the items allocated to a given tote should fit within the tote without surpassing the weight constraint for the tote and without leaving unused capacity within the tote” [0030]). This known technique is applicable to the commodity pickup apparatus of the combination of Cohn/Sinha/Crawford as they both share characteristics and capabilities, namely, they are directed to optimized order picking.
It would have been recognized that applying the known technique of the order information indicating one of the containers in which each of the commodities to be picked up, is to be stored, as taught by Rajkhowa, to the teachings of the combination of Cohn/Sinha/Crawford would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar the commodity pickup apparatuses. Further, adding the modification of the order information indicating one of the containers in which each of the commodities to be picked up, is to be stored, as taught by Rajkhowa, into the commodity pickup apparatus of the combination of Cohn/Sinha/Crawford would have been recognized by those of ordinary skill in the art as resulting in an improved the commodity pickup apparatus that would provide for an improved order picking speed and quality (Rajkhowa, abstract).

Regarding claim 3, the combination of Cohn/Sinha/Crawford/Rajkhowa teach the commodity pickup apparatus according to claim 2.
-wherein each of the imaging devices is configured to capture an image of an object that is being put into a corresponding one of the containers (Cohn, see at least: “the smart cart may further include one or more second cameras positioned on the frame of the cart such that an optical axis of the second camera(s) [i.e. wherein each of the imaging devices] is directed towards a location where second image data generated by the second camera(s) represents or captures items that are placed in the cart [i.e. is configured to capture an image of an object that is being put into a corresponding one of the containers], and removed from the cart, by a user” [0036] and “the cart 500 may include a basket that is sized to store one or more item carriers 604, such as bags (e.g., plastic bags, paper bags, etc.), boxes, user-provided item carrier, and/or any other item carrier 604 [i.e. put into a corresponding one of the containers]” [0130]).

Rajkhowa, further, teaches optimized order picking (i.e. abstract), including the known technique of the controller being further configured to, after determining that the commodity in the image is one of the commodities indicated by the order information, determine whether said one of the commodities is stored in a proper container on a basis of the order information (Rajkhowa, see at least: “sensor 109 may include a scanning capability such that it can scan machine-readable identifiers on items being placed into the tote [i.e. after determining that the commodity in the image is one of the commodities indicated by the order information]. The machine-readable identifier may be used to retrieve item characteristic information such as, but not limited to, size, dimension, and weight from database 152 [i.e. on a basis of the order information]. In one embodiment, the scanned identifier may also be used by the system to determine progress on a picklist/order batch assigned to picker 105” [0019] and “the picker is in charge of a cart/trolley holding a specified number of totes (e.g. 8) each with a known physical capacity. In one embodiment each tote holds only items for a single order [i.e. is one of the commodities indicated by the order information]” [0026] and “assessment of tote value constraints is made using weight and size attributes for items and the physical capacity of each tote. It is desirable to allocate items to totes such that the capacity of each tote is used most efficiently. For example, the items allocated to a given tote should fit within the tote without surpassing the weight constraint for the tote and without leaving unused capacity within the tote [i.e. the controller is further configured to determine whether said one of the commodities is stored in a proper container on a basis of the order information]” [0030]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Cohn/Sinha/Crawford with Rajkhowa for the reasons identified above with respect to claim 2.

Response to Arguments
Rejections under 35 U.S.C. §103
Applicant argues that "acquire order information and path information from said another apparatus via the communication interface, wherein the order information indicates one or more commodities to be picked up in the store and a number of each of the commodities to be picked up, and the path information indicates a movement path in the store for picking up all of the commodities indicated by the order information," "determine one of the second commodities to be picked up next based on the current position detected by the sensor," and "display a screen indicating the first and second commodities, the movement path, and a location of said one of the second commodities to be picked up next along the movement path" are not taught by the cited references as Cohn is completely silent on displaying a particular movement path in a store and Lauka clearly fails to teach these features. Cohn merely teaches displaying a map of a facility. See para. [0158]. Additionally, Cohn fails to teach showing the location of the commodity to be picked up next along such a movement path (Remarks, pages 8-9).
Examiner respectfully disagrees. Regarding "acquire order information and path information from said another apparatus via the communication interface, wherein the order information indicates one or more commodities to be picked up in the store and a number of each of the commodities to be picked up, and the path information indicates a movement path in the store for picking up all of the commodities indicated by the order information," this argument has been considered, but is moot as Cohn in view of newly cited Sinha teach this feature.
Regarding "determine one of the second commodities to be picked up next based on the current position detected by the sensor," Cohn discloses a locating component, that analyzes sensor data from sensors that detect location [i.e. based on the current position detected by the sensor], causing a user interface to present a map of the facility and directions to an item, as well as, pushing said user interfaces that indicate items that are located nearby and on the user's shopping list [i.e. determine one of the second commodities to be picked up next] (see Cohn, [0157]-[0158]). The map with directions to the next item is to an item determined to be both nearby the user’s current location and on the user’s shopping list. Cohn doesn’t merely disclose a map of facility, it discloses presenting a map of the facility and directions to an item based on the user’s current location.
Regarding "display a screen indicating the first and second commodities, the movement path, and a location of said one of the second commodities to be picked up next along the movement path," Cohn discloses causing a user interface to present a map of the facility and directions to an item [i.e. display a screen indicating the movement path], as well as, pushing said user interfaces that indicate items that are located nearby and on the user's shopping list [i.e. indicating a location of said one of the second commodities to be picked up next] (see Cohn, [0157]-[0158]). Cohn discloses a screen indicating a movement path in the store as is displays a map of the facility and directions to an item. This displays an indication of a movement path. Previously cited Crawford is brought in to teach displaying a screen indicating the first and second commodities and a location of said one of the second commodities to be picked up next along the movement path. Crawford teaches a display providing a shopping route [i.e. indicating the movement path] on a store map that indicates the locations of all of the items in a user’s shopping list [i.e. indicating the first and second commodities] and the locations of the items are long the shopping route [i.e. indicating a location of said one of the second commodities to be picked up next along the movement path] (see Crawford, [0040], [0036] and Fig. 4).
Lauka is not cited to teach these amended features. 
 
Applicant further argues that by virtue of their dependence, claims 7 and 8 are patentable
for at least the same reasons as independent claims 1, 9, and 10 (Remarks, page 9).
	Examiner respectfully disagrees. As detailed in response to the arguments above, the cited references teach the amended claims.

Applicant further argues that, regarding claims 2 and 3, Rajkhowa is alleged to teach aspects related to a plurality of containers. However, whatever Rajkhowa teaches in this regard, it is completely silent regarding "display a screen indicating the first and second commodities, the movement path, and a location of said one of the second commodities to be picked up next along the movement path," as recited in amended claim 1. In view of the above, Cohn, Lauka, and Rajkhowa, alone and in combination, fail to render claim 1 obvious. Therefore, by virtue of their dependence, claims 2 and 3 are patentable for at least the same reasons (Remarks, pages 9-10). 
Examiner respectfully disagrees. As detailed in response to the arguments above, the cited references teach the amended claims and Rajkhowa is not cited to teach "display a screen indicating the first and second commodities, the movement path, and a location of said one of the second commodities to be picked up next along the movement path."

Applicant further argues that, regarding claims 5 and 6, Crawford is alleged to teach aspects related to measuring a current position of an apparatus. However, whatever Crawford teaches in this regard, it is completely silent regarding "display a screen indicating the first and second commodities, the movement path, and a location of said one of the second commodities to be picked up next along the movement path," as recited in amended claim 1. In view of the above, Cohn, Lauka, and Crawford, alone and in combination, fail to render claim 1 obvious. Therefore, by virtue of their dependence, claim 5 is patentable for at least the same reasons (Remarks, page 10).  
Examiner respectfully disagrees. As detailed in response to the arguments above, Crawford teaches a display providing a shopping route [i.e. indicating the movement path] on a store map that indicates the locations of all of the items in a user’s shopping list [i.e. indicating the first and second commodities] and the locations of the items are long the shopping route [i.e. indicating a location of said one of the second commodities to be picked up next along the movement path] (see Crawford, [0040], [0036] and Fig. 4). Thus, the cited references teach the amended claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Ouimet et al. (US 2015/0379601 A1) teaches displaying a map on a mobile device showing the current location of a consumer and the best path the consumer should travel to get to the next retailer on shopping list. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLE E WEINER whose telephone number is (571)272-9007. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria-Teresa (Marissa) Thein can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIELLE E WEINER/            Examiner, Art Unit 3684                                                                                                                                                                                              
/MARISSA THEIN/            Supervisory Patent Examiner, Art Unit 3684